 Case 1:18-cv-20917-JB Document 44 Entered on FLSD Docket 04/03/2019 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                      IN ADMIRALTY

                                 CASE NO: 18-CV-20917-JB

DEBRA FAVARULO,

               Plaintiff,
vs.

MSC CRUISES S.A.,

            Defendant.
______________________________ /

                                   NOTICE OF HEARING


       A hearing has been set before the Honorable Judge Jacqueline Becerra, the Magistrate

in the above-styled court, in the United States Courthouse, 99 NE 4th Street, Tenth Floor,

Courtroom 6, Miami, FL 33132 on Thursday, April 11, 2019 at 9:00 a.m. as counsel can be

heard, the following:

DEFENDANT’S OBJECTIONS TO PLAINTIFF’S REQUEST FOR PRODUCTION,

PARAGRAPHS 2-4. See Defendant’s Answer, which incorporates the Requests, and

which will be forwarded to the Court separately.

Procedurally, this hearing has come to this Court as follows. Plaintiff served her Third
Request for Production on Defendant on January 25, 2019. By agreement, Defendant filed
its response on 3/4/2019. On 3/8/2019, Plaintiff set a phone conference regarding the
responses for 3/11/2019, and then reset to 3/12/2019 due to Defendant’s Request. Plaintiff
then followed up on 3/12/2019, 3/18/2019, and 3/22/2019 for a date to set the matter for
hearing with no response until 3/22/2019, wherein Defendant stated he was not available
due to a death in the family, and we were told another attorney would be handing the
matter. On 3/25/2019 we followed up with another attorney within the firm who agreed
to a stipulation to an additional 7 days. Plaintiff’s counsel was not available for a hearing
on 4/5/2019 but was available on 4/12/2019. However, on 4/3/2019 Plaintiff called the
Court’s JA, who stated the Court is no longer having hearings on Friday, but now on

                                               1
 Case 1:18-cv-20917-JB Document 44 Entered on FLSD Docket 04/03/2019 Page 2 of 3




Tuesdays and Thursdays. Therefore, the parties have agreed to the Judge’s available date
of 4/11/2019 for the hearing.



                                            CERTIFICATION

       I hereby certify that I have complied with the pre-filing conference required by Southern

District of Florida Local Rule 7.1(a)(3).

                               Respectfully Submitted,
                               PETER M. COMMETTE, P.A.
                               Attorney for Plaintiff
                               1323 Southeast 3rd Avenue
                               Fort Lauderdale, FL 33316
                               954-764-0005 Fax: 954-764-1478
                               Primary Email: PMC@commettelaw.com
                               Secondary Email: Paralegal1@commettelaw.com

                       By:     /s Peter M. Commette
                               PETER M. COMMETTE, ESQ.
                               FBN# 350133




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 3rd day of April, 2019, I sent via email a copy of the

foregoing to T. Alexander Devine, Esq. and Steve Holman, Esq., Malzman and Partners, Attorney

for   the   Defendant,    55    Miracle     Mile,       Suite   300,   Coral   Gables,   FL   33134,

jeffreym@maltzmanpartners.com, steveh@maltzmanpartners.com,

rafaelac@maltzmanpartners.com, and alexd@maltzmanpartners.com

                                      By:     s/Peter M. Commette
                                              PETER M. COMMETTE, ESQ.
                                              FBN#: 350133


                                                    2
Case 1:18-cv-20917-JB Document 44 Entered on FLSD Docket 04/03/2019 Page 3 of 3




                               SERVICE LIST
                         CASE NO: 1:18-cv-20917-KMM

Peter M. Commette, Esq.                      T. Alexander Devine, Esq.
PMC@commettelaw.com                          Jeffrey B. Maltzman, Esq.
pmcommette@aol.com                           jeffreym@maltzmanpartners.com
paralegal1@commettelaw.com                   Steve Holman, Esq.
PETER M. COMMETTE, P.A.                      steveh@maltzmanpartners.com
1323 Southeast 3rd Avenue                    alexd@maltzmanpartners.com
Fort Lauderdale, FL 33316                    MALTZMAN & PARTNERS, P.A.
Phone: 954-764-005                           55 Miracle Mile, Suite 300
Fax: 954-764-1478                            Coral Gables, FL 33134
Attorney for Plaintiff                       Phone: 305-779-5665
                                           Fax: 305-779-5664
                                           Attorneys for Defendants




                                     3
